    Case: 1:20-cv-01054 Document #: 28 Filed: 09/21/20 Page 1 of 3 PageID #:212




                      UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

REPUBLIC TECHNOLOGIES (NA), LLC,                       )
and SREAM, INC.,                                       )
                                                       )
               Plaintiffs,                             ) Case No. 20-cv-01054
                                                       )
               v.                                      ) Hon. Steven C. Seeger
                                                       )
RAW SMOKE & TOBACCO INC,                               )
HEMAL KUMAR PATEL, and                                 )
HEMLATA PATEL,                                         )
                                                       )
               Defendants.                             )

                                      JUDGMENT ORDER

       This matter coming before the Court on Plaintiffs’ Motion for Entry of Default Judgment

under Rule 55(b), and after considering the prove-up materials and memorandum submitted by

movant, the Court hereby finds, and it is ORDERED:

       1.      The Plaintiffs filed their Complaint on February 13 2020 [Dkt. 1].

       2.      The Summons and Complaint was served on Raw Smoke and Tobacco Inc. on

April 3, 2020 [Dkt. 9].

       3.      Defendant Raw Smoke and Tobacco, Inc., has failed to respond to the Complaint

or otherwise appear in this instant action.

       4.      Defendants Hemal Kumar Patel and Hemlata Patel were voluntarily dismissed,

without prejudice, by Plaintiffs on August 28, 2020.

       5.      Rule 55(a) default was entered against Raw Smoke and Tobacco, Inc. on August

20, 2020.




                                                1
    Case: 1:20-cv-01054 Document #: 28 Filed: 09/21/20 Page 2 of 3 PageID #:213




       6.        Plaintiffs have sought entry of default, and default judgment and filed prove-up

materials and a memorandum of law. (Dkt. 22 & 23).

       7.        In counterfeit trademark cases, the balance in setting statutory damages is

providing some measure of compensation and deterrence, without crossing the line into over-

deterrence. Relevant considerations include the nature and price of the product; the volume of

sales (or an estimate depending on the size of the offending retail operation); any safety and

health risks of the counterfeit goods; and the strength of the mark. See, e.g., Republic

Technologies (NA) LLC v. Smoke Shop for You XX, Inc. 19 C 8462 (N.D. Ill. 2020) (Chang, J.).

       8.        Here, the tobacco pipe bought by the investigator reported there were three

offending RooR pipes being offered at the location. (Dkt. 22, Ex. B). The number of pipes

supports a finding of willfulness.

       9.        Additionally, as the court in Smoke Shop for You XX, Inc., concluded, “there

actually is some health concern with counterfeit products that are designed to convey vapors into

the body.” Id.

       10.       The amount sought by Plaintiffs is consistent with other statutory damage awards

made by judges in this District. See, e.g., Republic and Sream v. Smoke Shop For You XX, Inc.

(19-cv-08462) (Chang, J.) (awarding $30,000 in statutory damages); Roor and Sream v.

Smoker’s Zone. (19-cv-05014) (Lee, J.) ($30,000 in statutory damages); Roor and Sream v.

Lakeview Smoke and Vape, Inc. (19-cv-06489) (Dow, J.)($30,000 in statutory damages);

       11.       Accordingly, the Court awards $30,000.00 in statutory damages, as requested. In

addition to the statutory damages, $464.10 is awarded for costs (the filing fee, investigator fee,

and service expense). The total judgment amount is thus $30,464.10.




                                                  2
    Case: 1:20-cv-01054 Document #: 28 Filed: 09/21/20 Page 3 of 3 PageID #:214




      Judgment in entered in favor of REPUBLIC TECHNOLOGIES (NA), LLC, and

SREAM, INC., and against RAW SMOKE & TOBACCO INC in the amount of $30,464.10.



Dated: September 21, 2020             ENTERED:



                                      _______________________________

                                      Steven C. Seeger
                                      United States District Judge




                                         3
